Citation Nr: 1723467	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  14-36 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for depression.


ATTORNEY FOR THE BOARD

M. D'Allaird, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1956 to March 1960.

This matter is before the Board of Veterans' Appeals (Board) from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Board notes that in October 2014, the Veteran submitted a Form 9 that requested a Travel Board hearing. Subsequently, in April 2017, the Veteran did not appear at his scheduled hearing.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for depression. After a review of the file the Board finds that the issue must be remanded for additional development. A VA examination must be obtained to determine the nature and etiology of the Veteran's disability.

A VA examination was never obtained for the Veteran's complaints of depression. In this regard, VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for finding a link between current disability and service is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83. The Board notes that the Veteran is competent to report his own symptoms. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In this case, the record contains several statements from the Veteran as well as treatment records indicating symptoms of, and possible treatment for, depression. Private treatment records dated July 2007 list Lorazepam as a current medication. VA treatment records from April 2007 state that the Veteran takes Lorazepam for "Anxiety/Sleep." In a letter dated April 2009, the Veteran wrote "My depression and how I handle these things are where I start to worry." The Veteran wrote in another letter dated July 2009 that he wished he "didn't feel this depressed." In addition, VA treatment records from April 2009 show that the Veteran screened positive for depression. Furthermore, the Veteran relayed in his statement of support dated September 2008 that his depression began one and a half years into his term of service. He stated that he spoke to doctors on base, his company commander and a church chaplain. However, his service treatment records (STRs) were destroyed in the 1973 fire at the National Personnel Records Center in St. Louis, Missouri.

The Board acknowledges that, in cases where a veteran's STRs are unavailable through no fault of their own; there is a "heightened duty" to assist in the development of the case. See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Cuevas v. Principi, 3 Vet. App. 542 (1992). This heightened duty includes providing a medical examination if review of the evidence of record determines that such examination is necessary to decide the claim. 38 C.F.R. § 3.159(c)(4). 

Here, the evidence of record shows complaints of persistent symptoms of a disability, an indication that such symptoms may be related to service and no medical opinion as to the nature or etiology of the condition. Consequently, the Board finds that VA is under an obligation to provide the Veteran with an examination in connection with his claim. See McLendon v. Nicholson, supra (recognizing that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement of a VA examination). 

In addition, in a notice of disagreement dated April 2009, the Veteran referred to records which may be in his possession showing a prescription for 20 mg of Prozac. VA should make attempts to obtain those records. 

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding VA treatment records, including from February 2014 to the present.

2. With any needed assistance from the Veteran, including securing from him VA Form 21-4142, Authorization and Consent to Release Information to VA, obtain any identified private treatment records, including records showing a prescription for Prozac identified by the Veteran in his notice of disagreement dated April 17, 2009, and treatment for any anxiety or sleep disorders. 

3. If any of the records requested in items 1 or 2 cannot be obtained or no longer exist, clearly document the claim file to this effect and appropriately notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

4. After completing the steps above, schedule the Veteran for a VA examination to determine the nature and etiology of all acquired psychiatric disorders.

Based upon a review of the relevant evidence of record and history provided by the Veteran, the VA examiner should identify all acquired psychiatric disorders by diagnosis using the DSM-5 diagnostic criteria.

The examiner is asked to respond to the following:

A) Identify all acquired psychiatric disabilities. The examiner should discuss the Veteran's lay statements from April 2009 and July 2009, VA treatment records from April 2009 showing a positive screening for depression, as well as private treatment records from July 2007 listing Lorazepam as a current medication and VA treatment records from April 2007 stating Lorazepam is taken for anxiety and sleep.

B) For all diagnosed psychiatric disorders, is it at least as likely as not (50 percent or greater probability) that the acquired psychiatric disorder is related to active military service or events therein?

The examiner is advised that the Veteran is competent to attest to factual matters of which he has first-hand knowledge. For purposes of this examination, the examiner must assume the Veteran's statements of record regarding his symptoms are credible.

A complete rationale for any opinion rendered should be provided. If the examiner is unable to provide an opinion without resorting to speculation, an explanation as to why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered should be provided. Merely saying he or she cannot respond will not suffice.

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal. If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond. Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This issue must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. § 5109B (West 2014).





_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).



